DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statements filed 6/02/2022, 5/12/2022, 11/11/2021, 5/24/2021 have been considered.

Drawings
The drawings were received on 4/29/2021.  These drawings are accepted.

Response to Amendment
Preliminary amendment filed 5/24/2021 has been entered. Claims 1-5, 6-10, 17-25 are now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 11,002,936 B2 (hereinafter “the ‘936 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims of the present application are obvious variations of the patented claims of the ‘936 patent.
Regarding claim 1, the ‘936 patent claims: a cable mount that is configured for fixing a strength member of a fiber optic cable to the chassis (col. 15, ll. 45-46), the cable mount comprising: a cable channel for receiving a portion of the fiber optic cable, the cable mount further comprising a divider wall (col 14, ll. 48-50) and an opening provided on the divider wall for receiving a portion of the strength member of the fiber optic cable and directing the portion of the strength member to an opposite side of the divider wall from the cable channel, the opening provided on the divider wall being fully enclosed on all sides around its perimeter, wherein the divider wall is configured to keep the strength member of the fiber optic cable separate from an optical fiber of the fiber optic cable (col. 16, ll. 1-9); and a strength member clamp configured to fix the strength member of the fiber optic cable against the opposite side of the divider wall from the cable channel against axial pull relative to the cable mount, wherein the strength member clamp is defined at least in part by a fixation plate that is clamped to the cable mount with at least one clamp fastener (col. 16, ll. 10-17).
	However, the ‘936 patent does not explicitly recite a chassis configured to be mounted to a telecommunications rack and a tray slidaby mounted to the chassis and movable between a closed position and an open access position, in the manner claimed in the present application. On the other hand, such a chassis and a movable tray mounted to the chassis are well known and commonly used in the optical fiber art. Movable mounted trays and a fiber optic chassis would be readily recognized as advantageous and desirable to one of ordinary skill in the art because they allow for a large number of lengthy optical fiber cables to be stored and routed within a fiber distribution system capable of handling high-bandwidth, multi-channel optical telecommunications. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application to modify the claims of the ‘936 patent to claim a chassis configured to be mounted to a telecommunications rack and a tray slidaby mounted to the chassis and movable between a closed position and an open access position, in the manner claimed in the present application.

	Regarding claim 2, the ‘936 patent claims a mounting structure for mounting the cable mount to the chassis (col. 16, ll. 18-20).
	Regarding claim 3, the ‘936 patent claims that the mounting structure is configured to define a slidable interlock with the chassis (col. 16, ll. 21-23).
	Regarding claim 4, the ‘936 patent claims that the slidable interlock is defined by dovetail structures (col. 16, ll. 24-25).
	Regarding claim 5, the ‘936 patent claims that the strength member clamp is defined in an inset portion of the cable mount so as to not interfere with the slidable mounting of the cable mount to the chassis (col. 16, ll. 26-30).
	Regarding claim 7, the ‘936 patent claims that the cable mount further comprises at least one cable management structure for managing and guiding the optical fiber extending from a jacket of the fiber optic cable from the cable channel (col. 16, ll. 31-34).
	Regarding claim 8, the ‘936 patent claims that the at least one cable management structure is removably mounted to the cable mount via a snap-fit interlock (col. 16, ll. 35-38).
	Regarding claim 9, the ‘936 patent claims that the cable channel defines a jacket channel adjacent a rear end of the cable mount and a fiber channel adjacent a front end of the cable mount, the jacket channel configured to receive a jacket of the fiber optic cable and the fiber channel configured to receive the optical fiber extending from the jacket of the fiber optic cable (col. 16, ll. 38-44).
	Regarding claim 10, the ‘936 patent claims that the cable mount further comprises a pivotable cable guide portion, the pivotable cable guide portion configured to pivot relative to the chassis for selectively moving a portion of the fiber optic cable toward or away from the chassis (col. 16, ll. 45-49).

	Regarding claim 17, the ‘936 patent claims an obvious variation of the claimed limitations of claim 1 of the present application as discussed above. However, claim 17 of the present application recites a curved surface for managing and guiding the optical fiber of the fiber optic cable without violating minimum bend requirements, which is not claimed by the ‘936 patent. Never the less, such a curved surface for maintain the bend radius of optical fiber within a fiber management structure is well known and common in the optical fiber art. Such a curved surface ensures that the optical signal being transmitted within the optical fiber cable does not experience significant signal degradation and maintains low-loss, high efficiency optical communications. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the claims of the ‘936 patent to recite a curved surface for managing and guiding the optical fiber of the fiber optic cable without violating minimum bend requirements, in the manner claimed in the present application.

Regarding claim 18, the ‘936 patent claims a mounting structure for mounting the cable mount to the chassis (col. 16, ll. 18-20).
	Regarding claim 19, the ‘936 patent claims that the mounting structure is configured to define a slidable interlock with the chassis (col. 16, ll. 21-23).
	Regarding claim 20, the ‘936 patent claims that the slidable interlock is defined by dovetail structures (col. 16, ll. 24-25).
	Regarding claim 21, the ‘936 patent claims that the strength member clamp is defined in an inset portion of the cable mount so as to not interfere with the slidable mounting of the cable mount to the chassis (col. 16, ll. 26-30).
	Regarding claim 22, the ‘936 patent renders obvious a fiber distribution element of claim 17 obvious as discussed above. However, it does not explicitly recite the strength member clamp being defined by a base of the cable mount and a fixation plate, in the manner claimed in the present application. On the other hand, such a strength member clamp is well known and common in the optical fiber chassis art. Strength member clamp defined by the cable mount and a fixation plate would have been readily recognized as advantageous and desirable to one of ordinary skill in the art because it would allow for a strength member clamp with sufficient mechanical rigidity resistant to bending, capable of securely holding the strength member of the fiber distribution system. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application to modify the claims of the ‘936 patent to claim a strength member clamp being defined by a base of the cable mount and a fixation plate, in the manner claimed in the present application.
Regarding claim 23, the ‘936 patent claims that the at least one cable management structure is removably mounted to the cable mount via a snap-fit interlock (col. 16, ll. 35-38).
	Regarding claim 24, the ‘936 patent claims that the cable channel defines a jacket channel adjacent a rear end of the cable mount and a fiber channel adjacent a front end of the cable mount, the jacket channel configured to receive a jacket of the fiber optic cable and the fiber channel configured to receive the optical fiber extending from the jacket of the fiber optic cable (col. 16, ll. 38-44).
	Regarding claim 25, the ‘936 patent claims that the cable mount further comprises a pivotable cable guide portion, the pivotable cable guide portion configured to pivot relative to the chassis for selectively moving a portion of the fiber optic cable toward or away from the chassis (col. 16, ll. 45-49).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874